Citation Nr: 1608921	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for chronic headaches.

2.  Entitlement to a disability rating greater than 30 percent for pseudofolliculitis barbae.

3.  Entitlement to a compensable disability rating for vitreous floaters, status post concussion.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife, B.M.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in part, continued noncompensable disability ratings for chronic headaches, pseudofolliculitis barbae, and vitreous floaters.

By rating decision dated in November 2013, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for migraine headaches from noncompensably disabling to 50 percent disabling and increased the Veteran's disability rating for pseudofolliculitis barbae from noncompensably disabling to 30 percent disabling, each effective February 17, 2010.  As such, the issues have been characterized as shown on the title page of this decision.

In December 2015, the Veteran testified during a Board Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.  

With regard to the TDIU claim, during the December 2015 Board hearing, the Veteran reported that he last worked in 2005 and the Veteran's representative argued that the Veteran's 50 percent disability rating for chronic headaches based on headaches which are "productive of severe economic inadaptability" along with the Veteran's 70 percent disability rating for a psychiatric disability warranted a TDIU.  Significantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the increased rating issues on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to a compensable disability rating for vitreous floaters, status post concussion and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pertinent to the February 2010 claim for increase, the Veteran's service-connected chronic headaches have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and the schedular criteria are adequate to rate the chronic headaches under consideration at points pertinent to this appeal.

2.  Pertinent to the February 2010 claim for increase, the Veteran's pseudofolliculitis barbae has not involved 40 percent or less of the entire body and/or 40 percent or less of exposed areas affected and has not required systemic therapy.  Furthermore, the schedular criteria are adequate to rate the skin disability under consideration at points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8199-8100 (2015).

2.  The criteria for a disability rating greater than 30 percent for pseudofolliculitis barbae are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, DC 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an October 2010 letter, sent prior to the October 2011 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded VA examinations in May 2013 and March 2015 with regard to his chronic headaches and pseudofolliculitis barbae.  The Veteran has not alleged that such VA examinations are inadequate for adjudication purposes.  Furthermore, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected chronic headaches and pseudofolliculitis barbae as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that either his chronic headaches or pseudofolliculitis barbae have worsened in severity since the March 2015 VA examination.  Rather, he argues that the evidence reveals that his disabilities are more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding both issues decided herein has been met.

The Veteran was provided an opportunity to set forth his contentions during the December 2015 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected chronic headaches and pseudofolliculitis barbae disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
	
      
A.  Chronic headaches

Service treatment records show that the Veteran suffered a concussion following an attack in November 1978.  In January 2009, the Veteran submitted a claim for service connection for headaches.  He was afforded a VA examination in March 2009 which noted a current diagnosis of residual of concussion/chronic headaches.  By rating decision dated in May 2009, the RO granted service connection for chronic headaches, assigning a noncompensable disability rating for this disability effective January 13, 2009.  

In February 2010, the Veteran submitted a claim for an increased rating for his chronic headaches.  While the initial noncompensable rating was continued in the October 2011 rating decision on appeal, as above, by rating decision dated in November 2013, the AOJ increased the Veteran's disability rating for chronic headaches from noncompensable to 50 percent disabling effective February 17, 2010, the date of the Veteran's claim for an increase.

Throughout the rating period on appeal, the Veteran's chronic headaches have been rated under 38 C.F.R. § 4.12a, DCs 8199-8100.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated migraines based on the criteria found under DC 8100.

Under DC 8100, migraines are evaluated as follows: a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the level of severity of the Veteran's chronic headaches includes VA examination reports dated in May 2013 and March 2015.  During the May 2013 VA examination, the examiner reviewed the claims file and diagnosed migraine (including migraine variant) headaches.  It was noted that the Veteran took several medications for his headaches, some daily and some as needed.  Symptoms included pulsating or throbbing head, pain localized to one side of the head, and pain worsened with physical activity.  The Veteran also experienced the following non-headache symptoms which were associated with the headaches to include: nausea, sensitivity to light, sensitivity to sound, and changes in vision.  The pain would last for less than one day and was located on the left and back sides of the head.  The examiner noted that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once per month which were very frequent and prolonged.  The Veteran also experienced prostrating attacks of non-migraine headache pain more frequently than once per months which were very frequent and prolonged.  There were no scars or other pertinent physical findings and there were no significant diagnostic findings.  It was noted that the Veteran's headaches impacted his ability to work, specifically, the Veteran stated that his migraines impact his ability to work due to pain and inability to drive, focus, or concentrate during migraines.  

During the March 2015 VA examination, the examiner reviewed the claims file and diagnosed migraine (including migraine variant) headaches.  The Veteran reported that his headaches were unchanged in nature since his last VA examination and that he had some good days and some bad days.  He reported occasional vision changes and took medication for his headaches this medicine was stopped when he experienced a seizure of unknown etiology and his prescription was changed, which gave him some relief.  He reported nausea without vomiting as well as tingling with the headaches.  The headaches occurred two to three times per day and each lasted for about 30 minutes.  

It was noted that the Veteran took several medications for his headaches.  Symptoms included constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain worsened with physical activity.  The Veteran also experienced the following non-headache symptoms which were associated with the headaches to include: nausea, changes in vision (such as scotoma, flashes of light, tunnel vision), and sensory changes (such as feeling of pins and needles in extremities).  The pain would last for less than one day and was located on the left side of the head.  The examiner noted that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once per month which were productive of severe economic inadaptability.  The Veteran did have scars due to the headaches but these scars were not painful and/or unstable, nor was the total area of the all related scars greater than 39 square centimeters.   There were no other pertinent physical findings but significant diagnostic findings included an October 2014 magnetic resonance imaging (MRI) scan of the brain due to seizures which was unremarkable.  It was noted that the Veteran's headaches impacted his ability to work, specifically, the Veteran stated that when he was working, he would miss a few days per month due to headaches and, as his headaches were slightly worse now, he estimated that he would miss four to five days per month if he were working.

During the December 2015 Board hearing, the Veteran testified that he experienced headaches three to four times per day which lasted anywhere from 30 seconds to one hour.  He indicated that his eyes would go blurry during headaches and that he could not be around noise during a headache.  He indicated that he had not worked since 2005 due to his headaches and could not perform regular chores such as mowing the grass or changing a tire due to his headaches.  He also had trouble driving and often wore sunglasses due to sensitivity to light.  

Given the evidence of record, the Board finds that a disability rating greater than 50 percent for chronic headaches is not warranted.  As above, the 50 percent rating assigned is the maximum schedular rating available for this disability.  This rating contemplates the Veteran's prostrating headaches and the severe economic inadaptability manifested by his migraine headaches occurring two to three times per day and his inability to maintain employment.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the record does not show any additional functional impairment associated with the Veteran's service-connected chronic headaches so as to warrant consideration of alternate rating codes.

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected chronic headaches, and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected migraine headaches.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected chronic headaches at issue.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a rating in excess of 50 percent for chronic headaches at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 509-10.

	B.  Pseudofolliculitis Barbae

Service treatment records show that the Veteran was diagnosed and treated for pseudofolliculitis barbae on the neck area secondary to shaving.  In January 2009, the Veteran submitted a claim for service connection for "shaving bumps."  He was afforded a VA examination in March 2009 which noted a current diagnosis of pseudofolliculitis barbae.  By rating decision dated in May 2009, the RO granted service connection for pseudofolliculitis barbae, assigning a noncompensable disability rating for this disability effective January 13, 2009.  

In February 2010, the Veteran submitted a claim for an increased rating for his pseudofolliculitis barbae.  While the initial noncompensable rating was continued in the October 2011 rating decision on appeal, as above, by rating decision dated in November 2013, the AOJ increased the Veteran's disability rating for pseudofolliculitis barbae from noncompensable to 30 percent disabling effective February 17, 2010, the date of the Veteran's claim for an increase.

Throughout the rating period on appeal, the Veteran's pseudofolliculitis barbae has been rated under 38 C.F.R. § 4.118, DC 7806.  Under the criteria of DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.  

Additionally, dermatitis can alternatively be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801-7805) depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7806.  Under DC 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Note 1 following DC 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

DCs 7801 and 7802 pertain to burn scars, or scars due to other causes, not of the head, face, or neck.  38 C.F.R. § 4.118, DCs 7801 and 7802. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Evidence relevant to the level of severity of the Veteran's pseudofolliculitis barbae includes VA examination reports dated in May 2013 and March 2015.  During the May 2013 VA examination, the examiner reviewed the claims file and diagnosed pseudofolliculitis.  It was noted that the Veteran first developed this skin condition during his military service when he was required to shave daily.  Specifically, he developed a red, burning, and itching rash over the face and neck area after shaving.  This was initially treated with topical antibiotics but it became worse and he was hospitalized for a week at the Fort Jackson Army Hospital.  The Veteran indicated that he had never been free of rash since.  He was given a shaving profile to allow a short beard but the rash on the shaving area had never entirely healed.  He used rubbing alcohol to treat the affected areas but this only provided minimal relief.  He was hospitalized ten years earlier for a severe flare-up in the beard area.  The rash had gotten worse over time but the Veteran had not seen a medical provider over the past year for this problem.  He had been treated during flare-ups with oral antibiotics (Keflex and Tetracycline) for several weeks at a time.  

The examiner noted that the skin condition caused scarring/disfigurement of the head, face, or neck.  Specifically, it was noted that the entire heard area of the face and the anterior neck was hyperpigmented and covered by numerous "shaving bumps" ranging in size from 0.5 centimeters (cm) to 1 cm in diameters.  This was reportedly "severely disfiguring" and the entire area was tender on palpation.  There were no benign/malignant skin neoplasms and there were no systemic manifestations due to the skin disease.  It was noted that the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition.  Specifically, the Veteran used Neosporin ointment and/or rubbing alcohol on a "constant/near-constant" basis.  There were no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On physical examination it was noted that the Veteran's skin condition affected 20 to 40 percent of his exposed skin, specifically the beard area of the face and the anterior neck.  There was no benign or malignant neoplasm or metastases related to the Veteran's skin disorder and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin condition.  With regard to functional impact, the examiner wrote that the Veteran's skin condition would impact his ability to work.  Specifically, the disfigurement and fear of contagion would eliminate many jobs.  

During the March 2015 VA examination, the examiner reviewed the claims file and diagnosed pseudofolliculitis barbae.  The Veteran reported that his skin condition was worse since his last VA examination.  He noted that he sometimes needed hair follicles removed from his face.  Due to pain and discomfort, he did not perform consecutive shaving.  Significantly, when he did perform consecutive shaving, he experienced swelling, heat, and pustules which required popping or he experienced a skin infection.  It does get infected if he does not pop the pustules.  He denied using any medications currently and indicated that previous trials of medication were ineffective.  

The examiner noted that the skin condition did not cause scarring/disfigurement of the head, face, or neck and also noted that there were no benign/malignant skin neoplasms.  The examiner did report systemic manifestations due to the skin disease, specifically when the Veteran's skin became injected he experienced redness and fever.  It was noted that the Veteran had not been treated with oral or topical medications in the past 12 months for his skin condition.  However, it was noted that the Veteran did have to physically incise and drain pustules on his face on a "constant/near-constant" basis.  There were no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On physical examination it was noted that the Veteran's skin condition affected 5 to 20 percent of his total body area and 20 to 40 percent of his exposed area, specifically the beard area of the face and the anterior neck.  There was no benign or malignant neoplasm or metastases related to the Veteran's skin disorder and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin condition.  With regard to functional impact, the examiner wrote that the Veteran's skin condition did not impact his ability to work.  

During the December 2015 Board hearing, the Veteran testified that his face would often swell up and he would have to use tweezers to remove hair follicles from the skin on his face.  The Veteran's ex-wife, B.M. testified that, when she was married to the Veteran, she used tweezers and warm compresses on his face regularly to treat his skin condition.  The Veteran also reported that he used creams prescribed by VA on his face but did not take any oral medication for his skin disorder.  The Veteran further testified that his skin peeled frequently.  

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 30 percent for the Veteran's pseudofolliculitis barbae is not warranted in this case.  Initially, with regard to DC 7806, the evidence does not show that the Veteran's skin disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.  As above, both the May 2013 and March 2015 VA examinations indicate that only 20 to 40 percent of the Veteran's exposed areas are affected by his skin disability.  The evidence also does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Specifically, while the May 2013 VA examination report noted the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition, it was noted that such treatment involved Neosporin ointment and/or rubbing alcohol which are not corticosteroids or other immunosuppressive drugs.  Also, during the March 2015 VA examination and December 2015 Board hearing, the Veteran denied using medications for his skin condition and the March 2015 VA examiner specifically indicated that the Veteran's had not been treated with oral or topical medications in the past 12 months for his skin condition.  

With regard to DC 7800, the evidence does not show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  In that regard, while the May 2013 VA examiner indicated that the Veteran's skin condition caused scarring/disfigurement of the head, face, or neck, the examiner did not report any characteristics of disfigurement to include tissue loss, distortion, or asymmetry of two features or paired set of features.  Furthermore, the March 2015 VA examiner indicated that the Veteran's skin condition did not cause scarring/disfigurement of the head, face, or neck.  

With regard to DC 7804, even accepting that the Veteran's scars of the face are painful, a higher rating is not warranted based on DC 7804.  DC 7804 provides for, at most, a 30 percent rating; so the Veteran could not be awarded a rating higher than the rating already assigned under DC 7806.  A separate rating cannot be assigned as that would constitute pyramiding.  See 38 C.F.R. § 4.14.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has complained of a skin disorder affecting his body.  However, the Veteran has not endorsed any symptomatology that would warrant a compensable rating under any applicable diagnostic code.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a rating in excess of 30 percent for pseudofolliculitis barbae at any time during the appeal period, the doctrine is not for application.  Gilbert; see also Hart, 21 Vet. App. at 509-10.

	C.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit recently held that 38 C.F.R. § 3.321(b)(1) "entitles a Veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic headaches and pseudofolliculitis barbae with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria regarding migraine headaches adequately addresses the whole of the Veteran's symptoms referable to his chronic headaches, which includes incapacitating episodes and economic inadaptability.  Also, the specific diagnostic criteria adequately regarding the skin addresses the whole of the Veteran's symptoms referable to his pseudofolliculitis barbae, which includes percentage of the body area affected, the use of corticosteroids, and disfiguring and/or painful scars.  There are no additional symptoms of the Veteran's service-connected chronic headaches and/or pseudofolliculitis barbae to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected chronic headaches addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected chronic headaches and/or pseudofolliculitis barbae at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

With regard to the possibility of a TDIU pursuant to Rice, the Board has remanded this issue for further development.


ORDER

A disability rating greater than 50 percent for chronic headaches is denied.

A disability rating greater than 30 percent for pseudofolliculitis barbae is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, with regard to the vitreous floaters issue, during the December 2015 Board hearing, the Veteran reported that this disability had increased in severity since his last VA examination in March 2015.  Therefore, on remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegation of an increase in severity of his vitreous floaters disability since the March 2015 VA examination and his diagnosis of CML.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the TDIU issue, as above, during the December 2015 Board hearing, the Veteran's representative argued that the Veteran's 50 percent disability rating for chronic headaches based on headaches which are "productive of severe economic inadaptability" along with the Veteran's 70 percent disability rating for a psychiatric disability warranted a TDIU.  A TDIU was, most recently, denied in a January 2016 rating decision.  Significantly, the Veteran was scheduled for a VA examination regarding his TDIU claim in January 2016 and failed to report to this examination.  Subsequently, in February 2016 correspondence, the Veteran wrote that he missed his previously scheduled examination due to car trouble and requested that VA reschedule this examination.  

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected chronic headaches.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  

Furthermore, the Board notes that the Veteran has been unemployed since 2005 and has been in receipt of Social Security disability benefits since approximately 2009 due to anxiety disorders and disorders of the back (discogenic and degenerative).  There are several conflicting opinions of record regarding the extent the Veteran's service-connected disabilities have affected his employability and there is no opinion of record which addresses the impact that the Veteran's collective service-connected disabilities has on his employment.  As above, the May 2013 VA headache examiner opined that the Veteran's headaches impacted his ability to work, specifically, the Veteran stated that his migraines impact his ability to work due to pain and inability to drive, focus, or concentrate during migraines.    The March 2013 VA examiner opined that the Veteran's headaches impacted his ability to work, specifically, the Veteran stated that when he was working, he would miss a few days per month due to headaches and, as his headaches were slightly worse now, he estimated that he would miss four to five days per month if he were working.  The May 2013 VA examiner opined that the Veteran's skin condition would impact his ability to work.  Specifically, the disfigurement and fear of contagion would eliminate many jobs.  However, the March 2015 VA examiner wrote that the Veteran's skin condition did not impact his ability to work.  As such, on remand an opinion should be retained regarding the functional effect that the Veteran's service-connected disabilities has on his ability to perform the activities of daily living, to include the physical acts required for employment.  

Additionally, a review of the record shows that the Veteran has been receiving VA treatment through the Wilkes-Barre, facility since at least April 2009.  However, the most recent VA medical records in the record are dated in January 2016.  Given the need to remand for additional development, any outstanding VA medical records dated after January 2016 should be obtained for consideration in the Veteran's appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the Wilkes-Barre facility dated from January 2016 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his vitreous floaters disability, by an appropriate medical professional, at a VA medical facility. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should evaluate all aspects of visual acuity deficits due to vitreous floaters, to include measurement of field vision consistent with 38 C.F.R. § 4.76 and 4.76a.  

The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., other specified trauma-and-stressor related disorder, chronic headaches, pseudofolliculitis barbae, and vitreous floaters status post concussion, either singularly and/or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of such claims, the AOJ should consider the procedures of 38 C.F.R. § 3.311.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


